Por cuanto contestada la demanda en este caso y seña-lado día para el juicio, la corte, a instancia del demandante, lo tuvo por desistido de su acción con imposición de las costas pero sin honorarios de abogado;
Por cuanto de esa sentencia apeló el demandado alegando como único error contra ella el haber abusado la corte inferior de su poder discrecional al no haber condenado al de-mandante a pagar también los honorarios del abogado del demandado;
Por cuanto no habiéndose practicado prueba con respecto b las alegaciones contradictorias de las partes no podemos tomar como base las del demandado en su contestación, como hace el apelante, para llegar a la conclusión de que la demanda era enteramente viciosa y que por esto fué error el no im-*1042poner al apelado el pago de honorarios de abogado, tanto más cnanto qne la corte sentenciadora decidió resolviendo excepciones previas qne la demanda adneía hechos determi-nantes de causa de acción;
PoR tanto, no habiéndose demostrado la existencia del error alegado, debemos confirmar y confirmamos la sentencia apelada.